DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
The examiner notes that claim 22 contains limitations that were introduced into the claim but not properly underlined when Applicant submitted the response. The limitations introduced into the claim are “wherein the isocyanate reactive compound comprises acetoxy groups”.

Claim Objections
Claims 14-17 and 22 are objected to because of the following informalities:
Claim 14, lines 1-2: the claim recites “the isocyanate reactive compound”, but claim 1, which claim 14 depends on, recites “an isocyanate-reactive compound” in line 4. It is suggested that claim 14 read “the isocyanate-reactive compound” in place of “the isocyanate reactive compound”.
Claim 15, lines 1-2: the claim recites “the isocyanate reactive compound”, but claim 1, which claim 15 depends on, recites “an isocyanate-reactive compound” in line 4. It is suggested that claim 15 read “the isocyanate-reactive compound” in place of “the isocyanate reactive compound”.
Claim 16, lines 1-2: the claim recites “the isocyanate reactive compound”, but claim 1, which claim 16 depends on, recites “an isocyanate-reactive compound” in line 4. It is suggested that claim 16 read “the isocyanate-reactive compound” in place of “the isocyanate reactive compound”.
Claim 17, lines 1-2:
Claim 22, lines 1-2: the claim recites “the isocyanate reactive compound”, but claim 1, which claim 22 depends on, recites “an isocyanate-reactive compound” in line 4. It is suggested that claim 22 read “the isocyanate-reactive compound” in place of “the isocyanate reactive compound”.
Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 14 be found allowable, claims 15 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The examiner notes that it appears that limitations in claims 15 and 17 not present in claim 14 were struck through in the amendments to the claims. If these limitations were reincorporated into their respective claims, then claims 15 and 17 would no longer be objected to under 37 CFR 1.75.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-8, 10-12, 14-18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a)Killilea et al. (WO 2007/089913 A1, corresponding to US 2009/0029157 A1, “Killilea”) in view of Larson et al. (US 6,153,690, “Larson”).
Regarding claims 1, 5-7, 11-12, and 18, Killilea discloses a coated article, comprising a cement fiberboard substrate and a coating system applied to the substrate. The coating system comprises (i) at least one acid-functional alkali-soluble polymer, (ii) at least one water soluble silicate salt, and (iii) water (see Abstract). Thus, the coated article of Killilea would read on the coated article in claims 5-6.
The coating system preferably contains about 10 to about 35 wt% of the one or more water-soluble silicate salts (salt of silicic acid) (see 0043), reading on the water-soluble salt of an acid in claims 1, 5, 12.
The coating system also contains about 50-85 wt% of water (see 0044), thus it is an aqueous coating system. The acid-functional alkali-soluble polymer is a water-dispersible polymer that may be a polyurethane, polyamides, polyester, (meth)acrylates, and mixtures or copolymers thereof (see 0030). The polyurethane may be prepared by reacting polyols and dihydroxy carboxylic acid compounds with an excess of diisocyanate to provide a carboxylic acid functional prepolymer having NCO terminal groups (see 0030), thus reading on the water-dispersible polyisocyanate in claims 1 and 5. The coating system contains about 10-90 wt% of the acid-functional alkali-soluble polymer (water-dispersible NCO-terminated polyurethane) (see 0032), overlapping the claimed ranges of 5-40 wt% in claims 1 and 5.
The coating composition may contain additional ingredients including latex polymers and water-dispersible polymers that are not alkali-soluble (see 0033). The latex polymer is an acrylate polymer containing OH groups and acetoacetoxy groups (see 0034), reading on the NCO-reactive compound in claims 1, 5, 14-16, and 22. The coating composition may contain 20-95 wt% of a multistage latex polymer (see 0040), 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Killilea does not disclose a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5.
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract and Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28 and lines 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement in water sensitivity, shelf stability, impact resistance, and solvent resistance is seen (Col. 6, lines 30-52). The ratio taught by Larson overlaps with that presently claimed.
Killilea and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught 
Regarding claims 3 and 20, Killilea further discloses that the article can be prepared by applying the coating system as multiple compositions; wherein the applied coating composition can be dried to remove at least a portion of the water prior to addition of one or more additional coating compositions (see 0058). Thus, the first coating composition would read on the aqueous solution, the second coating composition would read on the aqueous coating composition, and the outer coating composition would read on the composition containing an NCO-reactive compound. The coating system is coated over at least one major surface of the substrate with the coating system and up to four minor surfaces including any edges (see 0060, 0061). Killilea discloses overcoating with a topcoat, wherein said topcoat may include sealers and/or primers (see 0062).
Killilea does not disclose a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5.
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract and Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28 and lines 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement 
Killilea and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught by Larson in order to provide a coating having good water sensitivity, shelf stability, impact resistance, and solvent resistance (Larson, Col. 6, lines 30-52).
Regarding claims 7, 10, 11 Killilea discloses that the silicate salts may be sodium, potassium, or ammonium silicates (see 0043), i.e. are salts of an inorganic acid.
Regarding claim 8, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such compounds including salts of organic acids such as potassium stearate (see 0028).
With respect to claims 14-15 and 17, Killilea discloses NCO-reactive latex (emulsion) polymer (see 0034) as set forth above.
Regarding claim 16, Killilea discloses NCO-reactive acrylic latex polymer (see 0034) as set forth above.
Regarding claim 22, Killilea discloses the latex polymer is an acrylate polymer containing acetoacetoxy groups (see 0034) as set forth above.
Claims 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killilea et al. (WO 2007/089913 A1, corresponding to US .
Regarding claim 9, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such compounds including salts of phosphorus acids such as ammonium or sodium salts of phosphate esters of ethyoxylated nonylphenol (see 0028).
Killilea in view of Larson does not disclose the aqueous coating composition comprising a phosphorous acid or its salt.
However, Vetter discloses a cement fiberboard substrate that is treated with an aqueous solution containing at least one phosphorous acid or salt of a phosphorous acid, and overcoated with a sealer, primer, or topcoat that also comprises at least one phosphorous acid or salt thereof (see Abstract).
Therefore, if it was determined that the phosphate ester salt of Killilea in view of Larson did not meet the presently claimed phosphorous acid or salt, it would have been obvious to one of ordinary skill in the art to include a phosphorous acid or salt of Vetter in the coating composition of Killilea in view of Larson, in order to gain the benefit of improved adhesion to burnished regions and edges as taught by Vetter (see 0006-0008, 0039).
Regarding claim 21,
Killilea in view of Larson does not explicitly disclose that the minor surfaces may be burnished regions.
However, Vetter discloses that burnished regions typically occur during sawing fiber cement products, are proximate to corners and edges, and are in particular need of additional adhesion from pre-coats (see 0039).
It would have been obvious to one of ordinary skill in the art at the time of the invention to particularly apply the coating system of Killilea in view of Larson to burnished regions of the substrate in order to gain the benefit of improved adhesion as taught by Vetter (see 0039).

Response to Arguments
Due to the amendment to claims 1, 3, 5, 14-17, and 22, the 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1, 3, 5-12, 14-18, and 20-22 are withdrawn.
Applicant’s arguments with respect to claims 1, 3, 5-12, 14-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787